Name: Council Regulation (EEC) No 4/81 of 1 January 1981 fixing the intervention price, the production aid and consumption aid applicable in Greece in the olive oil sector for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 1 /7 COUNCIL REGULATION (EEC) No 4/81 of 1 January 1981 fixing the intervention price , the production aid and consumption aid applic ­ able in Greece in the olive oil sector for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas Article 81 ( 1 ) of the Act provides that the first move towards alignment concerning production aid for olive oil is to occur on 1 January 1981 ; whereas the same Article provides that the level of production aid to be adopted for the calculation of the level of aid applicable in Greece is to be that fixed in the Community of Nine for the marketing year obtaining on the date of accession ; Whereas, pursuant to Article 68 of the Act, no Community consumption aid is to be granted in Greece on the date of accession ; HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 58 (2) of the said Act provides that the prices to be applied in Greece before the first move to price alignment are to be fixed, in accordance with the rules provided for in the common organiza ­ tion of the markets , at a level which allows producers to obtain market prices equivalent to those obtained, for a representative period, under the previous national system ; whereas pursuant to Article 79 of the Act that provision applies in the olive oil sector to the intervention price ; Whereas the Greek guaranteed price system is compar ­ able to the Community system ; whereas, in order to ensure that Greek producers can , at the time of acces ­ sion , obtain market prices equivalent to those obtained at the beginning of the 1980/ 81 marketing year, the intervention price should be fixed at a level which does not result in a drop in income in real terms ; Whereas the price fixed in this Regulation is to apply as from 1 January 1981 ; whereas it is therefore appro ­ priate to include the monthly increase fixed by Regula ­ tion (EEC) No 1 590/80 (') and applicable from the month of January 1981 ; whereas, for the remainder of the 1980/81 marketing year, that price is subject to the monthly increases provided for in that Regula ­ tion ; Whereas Article 68 of the Act provides that Commu ­ nity aid is to be introduced into Greece according to a certain timetable ; The intervention price for olive oil for the 1980/81 marketing year, applicable in Greece, is hereby fixed at 167-70 ECU per 100 kilograms . This Price shall cover semi-fine virgin olive oil with a free fatty acid content of 3-3 grams per 100 grams expressed as oleic acid . Article 2 The production aid for olive oil for the 1980/81 marketing year, applicable in Greece, is hereby fixed at 11 1 6 ECU per 100 kilograms . Article 3 No Community consumption aid shall be granted in Greece until 31 October 1981 . Article 4 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI (') OJ No L 160 , 26 . 6 . 1980, p . 10 .